Exhibit 22.1 POWERS OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned hereby constitutes and appoints James J. Scardino, the true and lawful attorney-in-fact, with full power of substitution and resubstitution, for him and in his name, place and stead, to sign on his behalf as a director or officer or both, as the case may be, of CRM Holdings, Ltd on Annual Report on Form 10-K for the fiscal year ended December 31, 2009 under the Securities Exchange Act of 1934, as amended, and to sign any or all amendments thereto and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could in person, hereby ratifying and confirming all that said attorney-in-fact or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Date Signature March 19, 2010 /s/James J. Scardino James J. Scardino March 19, 2010 /s/Joseph F. Taylor Joseph F. Taylor March 19, 2010 /s/Daniel G. Hickey, Sr. Daniel G. Hickey, Sr. March 19, 2010 /s/David M. Birsner David M. Birsner March 19, 2010 /s/Keith S. Hynes Keith S. Hynes March 19, 2010 /s/Charles I. Johnston Charles I. Johnston March 19, 2010 /s/Philip J. Magnarella Philip J. Magnarella March 19, 2010 /s/Salvatore A. Patafio Salvatore A. Patafio March 19, 2010 /s/ Louis Rosner Louis Rosner
